ORMOND, J.
The court erred in its charge to the jury, upon the evidence. There is no necessity to plead in abatement, that the action was commenced before the cause of action arose, such a defence may be made under the general issue. This is the doctrine as laid down in all of the text books, and books of pleading. In Facquire v. Kynaston, 2 Lord Raymond, 1249, a plea in abatement for this cause was held bad, because it amounted to the general issue. Let the judgment be reversed and the cause remanded.